454 F.2d 1177
UNITED STATES of America, Plaintiff and Appellee,v.Robert E. BENNETT, II, Appellant.
No. 71-1525.
United States Court of Appeals,Ninth Circuit.
March 6, 1972.

Appeal from the United States District Court for the Northern District of California; Robert H. Schnacke, Judge.


1
See also 9 Cir., 444 F.2d 535.


2
John McBride (argued), of Wylie, Leahy, Blunt & McBride, San Jose, Cal., for appellant.


3
John F. Cooney, Asst. U. S. Atty.  (argued), James L. Browning, Jr., U. S. Atty., San Francisco, Cal., for plaintiff-appellee.


4
Before CHAMBERS and GOODWIN, Circuit Judges, and SCHWARTZ, District Judge.

PER CURIAM:

5
Bennett has been convicted of failure to report for induction into the armed services and of refusal to submit to induction.  The judgment is affirmed.


6
The contentions here made are concluded by United States v. Martinez, 427 F.2d 1358 (9 Cir., 1970); United States v. White, 447 F.2d 1124 (9 Cir. 1971); and Ehlert v. United States, 422 F.2d 332 (9 Cir. 1970), aff'd 402 U.S. 99, 91 S.Ct. 1319, 28 L.Ed.2d 625 (1971).